Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 19 April 2021.  Claims 1-3, 5, 8-10, 12, 15-17, 19, 21-22 have been amended.  Claims 6-7, 13-14, 20 have been canceled.  Claims 23-25 are new.  Claims 1-5, 8-12, 15-19, 21-25 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8-12, 15-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ascorra et al. (US 2015/0334799 A1) in view of Mohapatra (US 9,696,904 B1) and further in view of Kay et al. (US 2013/0046544 A1).

Claim 1. Mohapatra discloses a method comprising: 
receiving, by one or more computer processors, a first character input to an input interface of an executing application utilizing a keyboard, the keyboard including a plurality of input elements that correspond to respective characters, as a user interacts with a software application using a keyboard with keys that may be illuminated (P. 0021) as the user ; 
determining, by one or more computer processors, a plurality of words that begin with the first received character, as a user types the name of a contact, the address book is searched for the first few letters that the user has already pressed (P. 0033) when a user is typing a misspelled word, the keys indicating the correct remaining letters or the word can be illuminated in a first color while the remaining letters to complete a contact name form the address book can be illuminated in a second color (P. 0038) Ascorra can recognize a plurality of words from the letters that the user is typing, a name from an address book and a correctly spelled word that may match a misspelled word that the user is typing; 
ranking, by one or more computer processors, words based on contextual information of respective instances of the plurality of words relative to the executing application, while a user is using a software application, more frequently used keys can be illuminated (using LEDs) while the other keys can remain dim or off (P. 0021) the device can include software applications ranging from word processing applications, game applications, internet applications, or any other suitable application, ;
selecting, by one or more computer processors, a word from among the ranked plurality of words based on a first set of criteria, a name can be selected from an address book or a word can be selected by a spellchecker (P. 0033) The recognized name from the address book or the recognized word from the spell-checking application are selected from among the other words in the address book or the spell-checking application; 
determining, by one or more computer processors, a respective sequence of characters after the received first character that corresponds to the selected in an autofill operation, if a user is spelling the name of a person listed in an address book, highlighting the remaining letters to be depressed in order to spell the name of the contact or letters to complete the correct spelling of a word a user is typing (P. 0033); and 
modifying, by one or more computer processors, one or more respective characteristics of keyboard of the input device that correspond to the respective sequences of characters of the selected word, wherein modifying one or more respective characteristics of input elements of the keyboard further comprises: modifying, by one or more processors, respective colors of the input elements that correspond to the respective sequences of characters of the selected word, using LEDs of different colors for the keys (P. 0026) relevant keys can be illuminated based on the windows being displayed, or keys can be predicted based on the operation being performed, wherein the keys are illuminated according to an auto-complete operation from an address book or from a spellchecker (P. 0033).  

Ascorra does not disclose ranking, by one or more computer processors, the determined plurality of words, as disclosed in the claims.  Ascorra only discloses that a single word is matched to the letters being typed by the user, but a plurality of words are not selected and ranked for the same operation, for example, the address book or the spellchecker.  However, in the same field of invention, Mohapatra discloses on an .  Therefore, considering the teachings of Ascorra and Mohapatra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine ranking, by one or more computer processors, the determined plurality of words with the teachings of Ascorra.  One would have been motivated to combine ranking, by one or more computer processors, the determined plurality of words with the teachings of Ascorra in order to provide a user interface that will help a user save steps by combining two different input modes, the key highlighting of Ascorra and the ranked list of Mohapatra, to provide a plurality of choices to a user for selection (See Mohapatra: C. 1, L. 19-23).
	
Ascorra does not disclose selecting, by one or more computer processors, a group of words from among the ranked plurality of words based on a first set of criteria, as disclosed in the claims.  However, Mohapatra discloses when a user begins to enter text, a list of strings is retrieved against which to .  In the same field of invention, Kay discloses a user types in letters and a ranked-ordered suggested list of word choices is generated from which a subset of word choices is generated and displayed (P. 0081).  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine selecting, by one or more computer processors, a group of words from among the ranked plurality of words based on a first set of criteria with the teachings of Ascorra and Mohapatra.  One would have been motivated to combine selecting, by one or more computer processors, a group of words from among the ranked plurality of words based on a first set of criteria with the teachings of Ascorra and Mohapatra in order to ensure that the most relevant words are suggested to the user based on the context of the user input.

Ascorra does not disclose determining, … a respective sequence of characters … that corresponds to each word of the  selected group of words based on a first user preference, as disclosed in the claims.  However, Mohapatra discloses a user can specify a list of items to be accessed during text entry (C. 5, L. 21-22) and Kay discloses a user types in letters and a ranked-ordered suggested list of word choices is generated from which a subset of word choices is generated and displayed (P. 0081).  The user specified list of words is analogous to the claimed first user preference.  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious combine determining, … a respective sequence of characters … that corresponds to each word of the  selected group of words based on a first user preference with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine determining, … a respective sequence of characters … that corresponds to each word of the  selected group of words based on a first user preference with the teachings of Ascorra, Mohapatra and Kay in order to ensure that the most relevant words are suggested to the user based on the context of the user input.
	
Ascorra does not disclose modifying … one or more respective characteristics of input elements of the keyboard that correspond to the respective sequences of characters of the selected group of words based on determining sub-groups of words from among the selected group of words, as disclosed in the claims.  However, Kay discloses a user types in letters and a ranked-ordered suggested list of word choices is generated from which a subset of word choices is generated and displayed (P. 0081).  Ascorra discloses illuminating keyboard keys based on anticipated letters of a word being typed and Kay adds considering a group of words when illuminating the keyboard keys.  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine modifying … one or more respective characteristics of input elements of the keyboard that correspond to the respective sequences of characters of the selected group of words based on determining sub-groups of words from among the selected group of words with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine modifying … one or more respective characteristics of input elements of the keyboard that correspond to the respective sequences of characters of the selected group of words based on determining sub-groups of words from among the selected group of words with the teachings of Ascorra, Mohapatra and Kay in order to ensure that the most relevant words are suggested to the user based on the context of the user input.

Ascorra does not disclose wherein a sub-group of words is based on two or more common sequential characters including the first character, as disclosed in the claims.  However, Kay discloses a user types in letters and a ranked-ordered suggested list of word choices is generated from which a subset of word choices is generated and displayed (P. 0081) the suggested words are identified by common letters, for example, “how” and “hope” share the two common letters “h” and “o” (Fig. 5C).  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein a sub-group of words is based on two or more common sequential characters including the first character with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine wherein a sub-group of words is based on two or more common sequential characters including the first character with the teachings of Ascorra, Mohapatra and Kay in order to 

Ascorra does not disclose determining, by one or more computer processors, a respective color to assign to a respective sub-group of words; modifying, by one or more processors, respective colors of the input elements … based on a second user preference associated with sub-groups of words, as disclosed in the claims.  However, in the same field of invention, Mohapatra discloses an item added via autofill from a popover is displayed in a different color (C. 4, 62-64).  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining, by one or more computer processors, a respective color to assign to a respective sub-group of words; modifying, by one or more processors, respective colors of the input elements … based on a second user preference associated with sub-groups of words with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine determining, by one or more computer processors, a respective color to assign to a respective sub-group of words; modifying, by one or more processors, respective colors of the input elements … based on a second user preference associated with sub-groups of words with the teachings of Ascorra, Mohapatra and Kay in order to provide a user interface that will help a user save steps by combining two different input modes, the key highlighting of Ascorra and the ranked list of Mohapatra, to provide a plurality of choices to a user for 
	
Ascorra does not disclose modifying … respective colors of the input elements that correspond to the respective sequences of characters of the selected group of words based on a second user preference associated with sub-groups of words, as disclosed in the claims.  However, Mohapatra discloses a selected item can be placed on a user favorites list, for example, based on how many times a user has chosen an item and favorites are listed before results from an entire list (C. 5, L. 8-17) a user can specify a list of items to be accessed during text entry (C. 5, L. 21-22) and Kay discloses a user types in letters and a ranked-ordered suggested list of word choices is generated from which a subset of word choices is generated and displayed (P. 0081).  Ascorra discloses illuminating keyboard keys based on anticipated letters of a word being typed and Kay adds considering a group of words when illuminating the keyboard keys and Mohapatra discloses that a user may specify a list of items to be accessed and items identified as favorites will be displayed in the list before other items in the list.  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine modifying … respective colors of the input elements that correspond to the respective sequences of characters of the selected group of words based on a second user preference associated with sub-groups of words with the teachings of Ascorra, combine modifying … respective colors of the input elements that correspond to the respective sequences of characters of the selected group of words based on a second user preference associated with sub-groups of words with the teachings of Ascorra, Mohapatra and Kay in order to ensure that the most relevant words are suggested to the user based on the context of the user input.

Claim 2. Ascorra, Mohapatra and Kay disclose the method of claim 1, and Ascorra further discloses the keyboard is selected from the group consisting of a physical keyboard, a graphical representation of a keyboard, a touch-screen keyboard, and a virtual representation of a keyboard, Ascorra uses a keyboard with keys that are illuminated (P. 0021) by color LEDs (P. 0026).  

Claim 3. Ascorra, Mohapatra and Kay disclose the method of claim 1, but Ascorra does not disclose determining, by one or more computer processors, that one or more other words were input prior to receiving the first character, wherein the received first character is associated with a subsequent word to the one or more other words; determining, by one or more computer processors, a relationship among the one or more other words that were input prior to inputting the first character of the subsequent word; and filtering, by one or more computer processors, the plurality of words that begin with the first input character to determine one or more groups of words based on the determined relationship, as disclosed in the claims.  The claim does not require that the one or more other words input prior to receiving the first character has been a selected item can be placed on a user favorites list, for example, based on how many times a user has chosen an item and favorites are listed before results from an entire list, that is, a user had input the words “ACE Bandages (sterile)” prior to typing the letters “Ban”, and the words “ACE Bandages (sterile)” is the most frequently selected combination of words including the letters “Ban”, so as the user types the letters “Ban”, a list of words is displayed ranked according to frequency of user selection with the words including the prior typed letters “ACE” ranked highest  (C. 5, L. 8-17, Fig. 3).  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining, by one or more computer processors, that one or more other words were input prior to receiving the first character, wherein the received first character is associated with a subsequent word to the one or more other words; determining, by one or more computer processors, a relationship among the one or more other words that were input prior to inputting the first character of the subsequent word; and filtering, by one or more computer processors, the plurality of words that begin with the first input character to determine one or more groups of words based on the determined relationship with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine determining, by one or more computer processors, that one or more other words were input prior to receiving the first character, wherein the received first to determine one or more groups of words based on the determined relationship with the teachings of Ascorra, Mohapatra and Kay in order to make Ascorra in view of Mohapatra more flexible by expanding the contextual evaluation of typed characters to also include the typed characters.

Claim 4. Ascorra, Mohapatra and Kay disclose the method of claim 3, and but Ascorra does not disclose the relationship among the one or more other words that were input prior to inputting the first character of the subsequent word is selected from the group consisting of a grammatical relationship, a syntactical relationship, and a contextual relationship, as disclosed in the claims.  However, Mohapatra discloses a user had input the words “ACE Bandages (sterile)” prior to typing the letters “Ban”, and the words “ACE Bandages (sterile)” is the most frequently selected combination of words including the letters “Ban”, so as the user types the letters “Ban”, a list of words is displayed ranked according to frequency of user selection with the words including the prior typed letters “ACE” ranked highest  (C. 5, L. 11-17, Fig. 3).  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine the relationship among the one or more other words that were input prior to inputting the first character of the subsequent word is selected from the group consisting of a grammatical relationship, a syntactical relationship, and a contextual relationship with the teachings of Ascorra, Mohapatra and Kay in order to make Ascorra in view of Mohapatra more flexible by expanding the contextual evaluation of typed characters to also include the typed characters.

Claim 5. Ascorra, Mohapatra and Kay disclose the method of claim 1, and Ascorra further discloses, the plurality of input elements respectively depict a character of the keyboard, and the one or more respective characteristics of an input element include characteristics selected from the group consisting of: an illumination color assigned to a character corresponding to a string of characters common to one or more words, one or more other illumination colors assigned to background of the input element surrounding the character, a strobing frequency associated with the illumination, a strobing pattern associated with the illumination, and an illumination brightness percentage, Ascorra uses a keyboard with keys that are illuminated and dimmed or turned off (P. 0021) and the keys are illuminated by color LEDs (P. 0026) when a user is typing a misspelled word, the keys indicating the correct remaining letters or the word can be illuminated in a first color while the remaining letters to .

Claims 6- 7. Canceled.

Claim(s) 8-12 is/are directed to computer program product (comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors) claim(s) similar to the method claim(s) of Claim(s) 1-5 and is/are rejected with the same rationale.

Claims 13-14. Canceled.

Claim(s) 15-19 is/are directed to computer system (for modifying illumination characteristic of an input device to identify characters of a word, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors) claim(s) similar to the method claim(s) of Claim(s) 1-5 and is/are rejected with the same rationale.

Claim 20. Canceled.


filtering, by one or more processors, the words that begin with the first received character … input into the input interface of the executing application utilizing the keyboard, as a user types in letters, the system searches an address book and highlights keys to complete an expected contact name or uses a spellchecker to highlight keys to complete an expected word according to a correct spelling (P. 0033); and 
selecting, by one or more processors, the word from among the … words based on the first set of criteria, the first set of criteria including contextual information of word usage in the executing application, wherein the application can be an application that uses an address book or an application that uses a spellchecker (P. 0033).

Ascorra does not disclose selecting a group of words; filtering … the plurality of words … based on one or more previous words; selecting … the word from among the ranked plurality of words, as disclosed in the claims.  Ascorra only discloses that a single word is matched to the letters being typed by the user, but a plurality of words are not selected and ranked for the same operation, for example, the address book or the spellchecker.  However, in the same field of invention, Mohapatra discloses on an electronic device with a virtual keyboard for user input (C. 1, .  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine selecting a group of words; filtering … the plurality of words … based on one or more previous words; selecting … the word from among the ranked plurality of words with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine selecting a group of words; filtering … the plurality of words … based on one or more previous words; selecting … the word from among the ranked plurality of words with the teachings of Ascorra, Mohapatra and Kay in order to provide a user interface that will help a user save steps by combining two different input modes, the key highlighting of Ascorra and the ranked list of Mohapatra, to provide a plurality of choices to a user for selection (See Mohapatra: C. 1, L. 19-23).

Claim 22.  Ascorra, Mohapatra and Kay disclose the method of claim 21, but Ascorra does not disclose the contextual information of word usage in the executing application a user had input the words “ACE Bandages (sterile)” prior to typing the letters “Ban”, and the words “ACE Bandages (sterile)” is the most frequently selected combination of words including the letters “Ban”, so as the user types the letters “Ban”, a list of words is displayed ranked according to frequency of user selection with the words including the prior typed letters “ACE” ranked highest  (C. 5, L. 11-17, Fig. 3).  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the contextual information of word usage in the executing application is selected from the group consisting of: context of usage of words within the application and probability of word usage within the application with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine the contextual information of word usage in the executing application is selected from the group consisting of: context of usage of words within the application and probability of word usage within the application with the teachings of Ascorra, Mohapatra and Kay in order to make Ascorra in view of Mohapatra more flexible by expanding the contextual evaluation of typed characters to also include the typed characters.

Claim 23. Ascorra, Mohapatra and Kay disclose the method of claim 1, and Ascorra discloses when a user is typing a misspelled word, the keys  and Mohapatra discloses when a user begins to enter text, a list of strings is retrieved against which to compare the entered text (C. 4, L. 51-61) a selected item can be placed on a user favorites list, for example, based on how many times a user has chosen an item and favorites are listed before results from an entire list (C. 5, L. 8-17) a user can specify a list of items to be accessed during text entry (C. 5, L. 21-22) and Kay discloses a user types in letters and a ranked-ordered suggested list of word choices is generated from which a subset of word choices is generated and displayed (P. 0081).  Ascorra clearly discloses highlighting the keys of the keyboard for the remaining letters of different single words from different groups differently, while both Mohapatra and Kay disclose identifying a group and at least one subgroup of words associated with a superset of words.  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein modifying, by one or more processors, respective colors of the input elements that correspond to the respective sequences of characters of the selected group of words based on a user preference associated with sub-groups of words further comprises: determining, by one or more computer processors, an occurrence of a character where the respective sequences of characters corresponding to the selected group of words branch into a first sub-group of words and a second sub-with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine wherein modifying, by one or more processors, respective colors of the input elements that correspond to the respective sequences of characters of the selected group of words based on a user preference associated with sub-groups of words further comprises: determining, by one or more computer processors, an occurrence of a character where the respective sequences of characters corresponding to the selected group of words branch into a first sub-group of words and a second sub-group of words; and assigning, by one or more computer processors, a color different from the color assigned to the first sub-group of words and the color assigned to the second subgroup of words to a sequence of characters common to the first sub-group of words and the second subgroup of words that includes the first input character with the teachings of Ascorra, Mohapatra and Kay in order to make Ascorra in view of Mohapatra more flexible by expanding the contextual evaluation of typed characters to also include the typed characters.

Claim 24. Ascorra, Mohapatra and Kay disclose the method of claim 1, and Ascorra discloses when a user is typing a misspelled word, the keys indicating the correct remaining letters or the word can be illuminated in a first color while the remaining letters to  and Mohapatra discloses when a user begins to enter text, a list of strings is retrieved against which to compare the entered text (C. 4, L. 51-61) a selected item can be placed on a user favorites list, for example, based on how many times a user has chosen an item and favorites are listed before results from an entire list (C. 5, L. 8-17) a user can specify a list of items to be accessed during text entry (C. 5, L. 21-22) and Kay discloses a user types in letters and a ranked-ordered suggested list of word choices is generated from which a subset of word choices is generated and displayed (P. 0081).  Ascorra clearly discloses highlighting the keys of the keyboard for the remaining letters of different single words from different groups differently, therefore, the different words from different groups would diverge after a common letter, while both Mohapatra and Kay disclose identifying a group and at least one subgroup of words associated with a superset of words.  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein modifying, by one or more processors, respective colors of the input elements that correspond to the respective sequences of characters of the selected group of words based on a user preference associated with sub-groups of words further comprises: determining, by one or more computer processors, an occurrence of another character common to the respective sequences of characters corresponding a first sub-group of words and a second sub-with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine wherein modifying, by one or more processors, respective colors of the input elements that correspond to the respective sequences of characters of the selected group of words based on a user preference associated with sub-groups of words further comprises: determining, by one or more computer processors, an occurrence of another character common to the respective sequences of characters corresponding a first sub-group of words and a second sub-group of words after the respective sequences of characters corresponding the first sub-group of words and the second sub-group of words diverge; and applying, by one or more processors, a different illumination scheme to the input element corresponding to the other character common the first sub-group of words and the second subgroup of words after the respective sequences of characters corresponding the first sub-group of words and the second sub-group of words diverge with the teachings of Ascorra, Mohapatra and Kay in order to make Ascorra in view of Mohapatra more flexible by expanding the contextual evaluation of typed characters to also include the typed characters.

when a user is typing a misspelled word, the keys indicating the correct remaining letters or the word can be illuminated in a first color while the remaining letters to complete a contact name form the address book can be illuminated in a second color (P. 0038) and Mohapatra discloses when a user begins to enter text, a list of strings is retrieved against which to compare the entered text (C. 4, L. 51-61) a selected item can be placed on a user favorites list, for example, based on how many times a user has chosen an item and favorites are listed before results from an entire list (C. 5, L. 8-17) a user can specify a list of items to be accessed during text entry (C. 5, L. 21-22) and Kay discloses a user types in letters and a ranked-ordered suggested list of word choices is generated from which a subset of word choices is generated and displayed (P. 0081).  Ascorra clearly discloses highlighting the keys of the keyboard for the remaining letters of different single words from different groups differently, while both Mohapatra and Kay disclose identifying a group and at least one subgroup of words associated with a superset of words.  Therefore, considering the teachings of Ascorra, Mohapatra and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the different illumination scheme displays the background surrounding the other character split among the color assigned to the first sub-group of words and the color assigned to the second subgroup of words, and with the teachings of Ascorra, Mohapatra and Kay.  One would have been motivated to combine wherein the different illumination scheme displays the background surrounding the other character split among the color assigned to the first sub-group of words and the color assigned to the second subgroup of words, and assigns a third color to illuminate the other character with the teachings of Ascorra, Mohapatra and Kay because Ascorra clearly discloses distinguishing remaining keys of the letters of two different words from two different groups on the keyboard by color or illumination, therefore the distinctions between Ascorra and the claims amount to aesthetic design changes, and the MPEP recognizes that when the difference between the features of a claim and the prior art amount to nothing more than aesthetic design changes, the claims may be rejected in view of the prior art (MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2-19] I Aesthetic Design Changes).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
A first reason why claim 1 is not unpatentable over Ascorra in view of Mohapatra is that Ascorra in view of Mohapatra does not disclose, teach, or suggest amended claim 1’s current feature of “selecting, by one or 

The examiner has combined new prior art reference Kay with Ascorra and Mohapatra for the cited amended features.  Mohapatra discloses when a user begins to enter text, a list of strings is retrieved against which to compare the entered text.  Mohapatra further discloses that as a user selects strings, those strings can be added to a “favorites” list, and when a user is typing and suggested strings are displayed to a user in a popover window, the strings identified as “favorites” will be listed ahead of other words in the list.  However, Mohapatra does not disclose that the retrieved string are a group of words and does not explicitly disclose that the displayed favorites are a subgroup from a supset of words.  Kay discloses a user types in letters and a ranked-ordered suggested list of word choices is generated from which a subset of word choices is generated and displayed.  The disclosure of Kay would clarify Mohapatra that the retrieved strings and/or the favorites are subsets taken from a superset.  Providing 

The applicant argues:
Applicant respectfully asserts that Ascorra does not disclose, teach, or suggest amended claim 1’s feature of “selecting, by one or more computer processors, a group of words from among the ranked plurality of words based on a first set of criteria,” (emphasis added).  Mohapatra does not fill the deficiencies of Ascorra.

As noted above, Mohapatra discloses when a user begins to enter text, a list of strings is retrieved against which to compare the entered text.  Mohapatra further discloses that as a user selects strings, those strings can be added to a “favorites” list, and when a user is typing and suggested strings are displayed to a user in a popover window, the strings identified as “favorites” will be listed ahead of other words in the list.  Kay discloses a user types in letters and a ranked-ordered suggested list of word choices is generated from which a subset of word choices is generated and displayed.  

The applicant argues:
A second reason why claim 1 is not unpatentable over Ascorra in view of Mohapatra is that Ascorra in view of Mohapatra does not disclose, teach, or suggest amended claim 1’s current feature of “determining, by one or more computer processors, a respective sequence of characters after the 

Applicant respectfully asserts that Ascorra does not teach this feature nor amended claim 1’s feature of “determining, by one or more computer processors, a respective sequence of characters after the received first character that corresponds to each word of the selected group of words based on a first user preference.”

Mohapatra does not fill the deficiencies of Ascorra.

Accordingly, the combination of Ascorra and Mohapatra does not render claim 1 unpatentable for at least this reason.

Ascorra discloses in an autofill operation, if a user is spelling the name of a person listed in an address book, highlighting the remaining letters to be depressed in order to spell the name of the contact or letters to complete the correct spelling of a word a user is typing, and when a user is typing a misspelled word, the keys indicating the correct remaining letters or the word can be illuminated in a first color while the 

The applicant argues:
A third reason why claim | is not unpatentable over Ascorra in view of Mohapatra is that Ascorra in view of Mohapatra does not disclose, teach, or suggest amended claim 1’s current feature of “modifying, by one or more computer processors, one or more respective characteristics of input elements of the keyboard that correspond to the respective sequences of characters of the selected group of words based on determining sub-groups of words from among the selected group of words, wherein a sub-group of words is based on two or more common sequential characters including the first character.”

Mohapatra does not fill the deficiencies of Ascorra.

Accordingly, the combination  of Ascorra in view of Mohapatra does not render Claim 1 obvious for at least these reasons.

Kay discloses that the suggested words are identified by common letters, for example, “how” and “hope” share the two common letters “h” and “o”.  Therefore, the combination of Kay with Ascorra and Mohapatra discloses “modifying, by one or more computer processors, one or more respective characteristics of input elements of the keyboard that correspond to the respective sequences of characters of the selected group of words based on determining sub-groups of words from among the selected group of words, wherein a sub-group of words is based on two or more common sequential characters including the first character”.

Independent Claim 8, directed to a computer program product, and independent Claim 15, directed to a computer system, distinguishes over the combination references similarly to independent Claim 1, and have been rejected with the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        9/14/2021                                                                                                                                                                                              

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177